              UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF LOUISIANA
    RODNEY BARNES (#370172) CIVIL ACTION

    VERSUS NO. 19-471-JWD-EWD

    JAMES LABLANC, ET AL.
                                                          RULING

             This matter comes before the Court on Plaintiffs Letter, which the Court interprets to be

    a Motion for Relief from Judgment brought pursuant to Rule 60(b) of the Federal Rules of Civil

    Procedure. The Motion shall be denied.


             Pursuant to Judgment dated October 16, 2019, the above-captioned proceeding was


    dismissed for failure of the plaintiff to pay the initial partial filing fee. The plaintiff did not take

    an appeal from that Judgment. Now, the plaintiff has submitted pleadings to the Court in an

    apparent attempt to explain his delay in paying the filing fee and submitted payment of the initial

    partial filing fee.3 He thus seeks to re-open this proceeding and obtain a substantive consideration


    of his original claim.

             Rule 60(b) provides that relief from a judgment or order may be had for (1) mistake,

    inadvertence, surprise, or excusable neglect, (2) newly discovered evidence, (3) fraud,


    misrepresentation or misconduct by an opposing party, (4) a void judgment, (5) a judgment that

    has already been satisfied, is no longer equitable, or has effectively been overturned, or (6) any


    other reason that justifies such relief. Plaintiff has not provided any factual assertions which would


    support the applicability of any of the first five subsections of Rule 60(b).




    ' R. Doc. 17.
    2 R. Doc. 13.
    3 Plaintiff was ordered to pay an initial partial filing fee of $0.67 on August 7, 2019. (R. Doc. 8). Plaintiff failed to
    do so and was ordered to show cause astowhy he failed to pay the fee on September 20,2019. (R. Doc, 10), Plaintiff
    thereafter submitted two payments, one in the amount of $2.00 on October 18,2019 and another in the amount of 0.67
    on December 27,2019.



Finance
         Further, to the extent that Plaintiffs pleading may be interpreted as seeking relief under


the catch-all provision of Rule 60(b)(6), the motion fares no better. This provision allows a Court

to vacate ajudgment for "any other reason that justifies such relief and provides a residual clause


meant to cover unforeseen contingencies and to accomplish justice in exceptional circumstances.


The relief afforded by Rule 60(b)(6) is meant to be extraordinary relief, and it requires that the

moving party make a showing of extraordinary circumstances justifying such relief.5 In the instant


motion. Plaintiff has made no showing of unusual or unique circumstances to support the


application of Rule 60(b)(6). Furthermore, Plaintiffs submitted pleadings fail to comply with the

Rule to Show Cause issued by this Court on September 20, 2019.6 Accordingly, considering that

Plaintiff has not provided the documents necessary to ascertain whether a delay in paying


Plaintiffs filing fee should be excused, Plaintiff has not shown that he is entitled to reinstatement

of his claim; therefore,


         IT IS ORDERED that Plaintiffs Motion for Relief from Judgment7 be and is hereby

DENIED.

         IT IS FURTHER ORDERED that the Clerk of Court return payment of Plaintiff s initial

partial filing fee in the amount of $2.67.8


         Signed in Baton Rouge, Louisiana, on January 21, 2020.




                                                   TDGE\TOHN W. deGRAVELLES
                                                        STATES DISTRICT COURT
                                                             DISTRICT OF LOUISIANA



-j Steverson v. Global Santa Fe Corp., 508 F.3d 300, 303 (5th Cir. 2007).
5 Hess v. CockreH, 281 P.3d 212, 216, (5th Cir. 2002).
6 R. Doc. 17.
7 R. Doc. 17.
8 Two payments were made by Plaintiff, one on October 18, 2019 in the mount of $2.00 and the second on
DecemberJanuarv 21, 2020 27. 2019 in the amount of 0.67.
